Exhibit 99.2 (Besra Gold Inc. formerly Olympus Pacific MinerAals Inc.) Management Discussion and Analysis The following Management Discussion and Analysis (“MD&A”) of the financial results of Besra Gold Inc. and its subsidiaries (“Besra”, “we”, “our” or the “Company”) (formerly Olympus Pacific Minerals Inc.) has been prepared for the three and six-month period ended December 31, 2012 and should be read in conjunction with the unaudited interim condensed consolidated financial statements and related notes, prepared in accordance with IAS 34 Interim Financial Reporting, and the annual financial statements for the financial year ended June 30, 2012. This discussion covers the three and six-month period ended December 31, 2012 and the subsequent period to February 13, 2013. Other pertinent information on the Company is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov/edgar as well as on the Company’s web site at www.besra.com. Besra is listed on the Toronto Stock Exchange under the symbol BEZ, on the Australian Securities Exchange under the symbol BEZ and trades on the over-the-counter market (“OTCQX”) in the United States under the symbol BSRAF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances. All dollar amounts are stated in United States (“US”) dollars unless otherwise indicated. Introduction 2 Background 4 Highlights 5 Outlook 5 Summary of Quarterly Results 5 Summary of Operations 6 Results of Operations Phuoc Son 7 Bong Mieu 9 Results of Exploration and Development Activities Phuoc Son 11 Bong Mieu 13 Bau 14 Enmore 15 Capcapo 15 Earnings Summary 16 Liquidity and Capital Resources 16 Other Financial Matters 19 Related Party Transactions 19 Regulatory Update 20 Subsequent Events 21 Forward-Looking Information 22 Management Discussion & Analysis December 31, 2012 Introduction Besra Gold Inc. is a south-east Asian focused gold producer with a world class development property at Bau in East Malaysia that is currently in the feasibility stage. It currently has a resource base of 3.3 million ounces, which makes it one of the most prospective emerging gold development projects across the South East Asian region hold outside of the majors. Besra also has two operating mines operating mines in Vietnam at Bong Mieu and Phuoc Son, both situated near Danang which are forecast to produce a combined total of 60,000 ounces in FY13. This production provides free cash-flow. Besra applies its available cash to: § Feasibility and development of its flagship property at Bau, East Malaysia. § Increasing its production in Vietnam. § Exploration at its properties in Vietnam, at Bau, and from second half of financial year 2013 at its Capcapo project in the Philippines. Besra has a global equity adjusted resource base of 1,557,335 ounces in the measured and indicated category and 2,966,680 ounces in inferred. These resources remain open on all Besra’s properties. Each of Bong Mieu, Phuoc Son and Bau have considerable additional resource potential. In the case of Bau that potential is significant; over 40,031 meters of drilling has barely scratched the surface. Besra believes it may eventually host well above 5 million ounces of gold. With further exploration success, Bau will continue to distinguish itself from the peer group. We believe Besra has an excellent asset base with exciting future growth potential. Operations Outside Vietnam the focus is on adding value: § Completing feasibility work on Bau's first stage production. § Commencing exploration at Capcapo after a year spent establishing a social license to operate. Feasibility work at Bau is progressing to plan, and we remain happy with the results. Test work is underway to optimize flotation and pressure oxidation; we have also begun inoculation on concentrates to test biological oxidation with a means towards a less expensive lxiviant. The flotation testwork has shown promising results, at reducing mass pull while maintaining high recoveries, which could reduce both capital and operating costs and thus improve overall economics. Work is steadily progressing on out environmental background study for the EIA. As well, soil sampling and the Induced Polarization geophysics study at Jugan Hill are moving forward and should be completed in the final quarter of fiscal year 2013. Notwithstanding the future growth potential of Bau, Besra's immediate attention is on improving performance and driving growth at its Vietnam operations. The immediate focus is on: § locking in profitable steady-state production from Vietnam to meet market guidance; and § reducing cost per ounce and improving efficiencies overall. Q2 was a solid quarter and we expect to see performance continue to increase over the next two quarters as production ramps up to a sustainable level of 70,000 – 75,000 ounces per annum. In Q2, records (daily, weekly and monthly) have been set at Phuoc Son in ore mined, mill throughput and total development. Bong Mieu records have been set in mill throughput, recovery (from 83 to 88.9 percent with daily records up to 92.3 percent) and ounces produced. Despite a drop in grade at Phuoc Son we have increased daily throughput from 500 tpd to 1,200 tpd sustainably and managed to ensure that costs ($107 per tonne) are declining (from a high of $116 per tonne) to be more in line with the prior year. Preparing for the future, Besra is currently focused on: § Increasing mine output and plant throughput capacity at both Bong Mieu and Phuoc Son to facilitate increased production in fiscal year 2014 of 70 - 75 kozpa. § Completing feasibility work on Ho Ray in order to provide increased production in fiscal year 2015 >100 kozpa. § Tapping into appetite from Vietnam domestic banks to fund in-country resource projects with a view toward asset-based financing instead of corporate level financing. § Pursuing new fiscal arrangements with the government in Vietnam. § Advancing other exciting growth prospects. The operating environment in Vietnam continues to improve. The government and the country are stable. Our time on the ground, the jobs we provide and the taxes we pay in Vietnam give us considerable credibility and traction with the authorities, which, together with the quality of our operations provides a reputation ahead of other resource companies there. We expect that the Vietnamese economy will continue to grow at rates consistent with recent past. We also have an expectation that the fiscal regime in Vietnam will continue to improve: Samsung was recently granted tax concessions for its existing operations; Asia Mineral Resources Limited’s Ban Phuc Nickel project has benefited from a significant reduction in export tax for nickel concentrate (reduced from 20 to 5 percent); and according to Duane Morris, pursuant to Resolution No. 02/NQ-CP dated 9 January 2013 on Supportive Measures to Enterprises in Current Challenging Times, the Vietnamese government is granting incentives to expansion projects, signaling the implementation of strong measures to make Vietnam more attractive in terms of foreign investment than its neighbors. Vietnam is a highly prospective country for minerals, with a number of high-quality projects in the waiting. We are well placed to move ahead in this area. 2 Management Discussion & Analysis December 31, 2012 Gold Market As our revenues are linked not just to our production but also to the price we achieve for it, it is pertinent to mention the Gold market. In USD terms Gold was up 7 percent last year. It had been averaging 15 percent annual gains previously. Lots of things go into pricing gold, but real interest rates (i.e. nominal rates minus inflation) and expected inflation are two dominant considerations. All central banks are trying to reflate their economies. If they are successful, gold is an inflationary hedge. We believe that continuing strong global medium term demand, monetary stimulus packages and general macroeconomic uncertainty will sustain gold prices. Gold Equities Gold-mining shares dropped 16 percent in 2011 and 10 percent in 2012. Junior miners are down 50 percent, on average, since their 2011 highs. Why is this? It has been difficult to find gold. Grades produced have been lower. Production costs are rising. Miners face the threats of nationalization and higher royalty payments and tax rates. There is little growth in the industry, and some forecasters expect mining production to fall in 2013. Besra We are on target to meet market guidance on production this fiscal year and have a higher target next fiscal year. Production from our Vietnamese mining properties is increasing and those properties have mine-life extension upside. (Whilst currently having a limited reserve-backed mine-life, their narrow vein nature provides potential for continued resource upgrades.) We have exciting in-country growth prospects subject to agreeing appropriate fiscal arrangements with the government. In this respect the operating environment in Vietnam is improving as the Vietnamese government makes new efforts to encourage investment. Additionally we continue to educate investors with potential institutional/broker site visits. Bau is a high-value, quality development project with clear strategic appeal, however the market is not yet ascribing material value to it or recognizing the attractive fiscal regime and lower risk operating environment of Malaysia compared to certain other SE Asian jurisdictions. We will continue drilling to increase Bau’s resource base, and increase confidence in that resource base by conversion of Inferred resources to Measured & Indicated status. We are on track to deliver the feasibility study on first stage production at Bau during July. We see this as a near-term catalyst in terms of market perception. Our early stage Capcapo project has significant potential, with very promising initial due diligence drill results. We are about to commence exploration activities there. This is an exciting time for the Company with multiple near term catalysts at all of Besra’s properties. We believe that current market valuations do not reflect the full value of Besra. The Board and Management can continue to deliver value for shareholders. Strategies are in place to maximize shareholder outcomes. 3 Management Discussion & Analysis December 31, 2012 Background Phuoc Son Gold Project - Vietnam The Phuoc Son gold property covers 70km2 and is located in the western highlands of Quang Nam Province in Central Vietnam, 74 km away from the Bong Mieu gold property. The Phuoc Son mine includes ore from two discrete deposits, Bai Dat which commenced in October 2009 and Bai Go, which was put into commercial production in July 2012. These deposits lie about 700 meters apart. Together they occupy a 2 km long strike section of the 5 km long Dak Sa shear zone. Total measured and indicated resources as at December 31, 2012 were 532,043 tonnes @ 8.31 g/t Au for 142,111 ounces. Bong Mieu Gold Project - Vietnam The Bong Mieu gold property, located in Tam Lanh Commune of the Tam Ky District in the southeast corner of Quang Nam province in Central Vietnam, hosts the producing Bong Mieu Central and Underground gold mines. The Bong Mieu Central gold mine has been in commercial production since 2006. The Bong Mieu Underground deposit is located one kilometer from the Bong Mieu Central gold mine and is being explored and developed. It was placed into commercial production in the second quarter of 2009 following completion of the Bong Mieu plant upgrade. Total measured and indicated resources of 3,532,630 tones @ 1.61 g/t Au for 182,623 ounces as at December 31, 2012 (includes proven and probable reserves). Bau Gold Project – Malaysia The Bau property comprises consolidated mining and exploration tenements that collectively cover more than 1,340 km2 of the most highly prospective ground within the historic Bau Gold Project in Sarawak, East Malaysia. The property is attributed with significant measured and indicated gold resources of 21,285,300 tonnes @ 1.64 g/t Au for 1,124,900 ounces and inferred of 50,206,400 tonnes @ 1.35 g/t Au for 2,181,600 ounces as at December 31, 2012. The Company is currently conducting a feasibility study, which is due for completion at the end of June 2013. Capcapo Gold Property - Philippines The Capcapo property is located north of the prolific Baguio-Mankayan Gold District in the Philippines. Besra, through its joint venture partner, holds an exploration license covering 500 km2. The Company continues with its community consultation program. 4 Management Discussion & Analysis December 31, 2012 Second Quarter Highlights § Increase of the total gold resource by 42 percent at Jugan Hill to measured and indicated 870,500 ounces and inferred 89,900 ounces and by 9.4 percent for the Bau Goldfield. § Record monthly gold recovery at both Phuoc Son and Bong Mieu process plants from 92 to 94 percent and 80 to 87 percent, respectively. § Throughput at Phuoc Son Plant increased sustainably to 1,100 tonnes per day. § Granted a 20-year mining license for Jugan, Sirenggok and Jambusan in Bau, Malaysia. § Reduction of fully diluted share capital by over thirty-six million shares by restructuring and extension of existing corporate debt bring effective interest rate down significantly. § Secured a credit facility of US$18 million from a local Vietnamese bank. § In early January 2013 settled Tranche 3c at North Borneo Gold Sdn Bhd, bringing current effective holding in Bau to 85.05 percent. § Completed re-branding as Besra. Outlook to June 30, 2013 § Continue the transfer of technical knowledge from expatriates to Vietnamese staff through training and development. § Employ a GeoScience and Mining Information Management System to provide group-wide integrated software for geology, mining and related work. § Commence a project focused on plant automation at each Phuoc Son and Bong Mieu. § Settle the final payment of principal under the original 8 percent gold loan. Summary of Quarterly Results The following table sets forth selected unaudited quarterly results for the past eight quarters. Q2 2013 Q1 2013 Q2 2012 Q1 2012 Q4 2011 Q3 2011 Q2 2011 Q1 2011 Gold production (oz) Gold sales (oz) - Gold sales (US$) - Net (loss) income (US$) (Loss) income per share-basic (US$) (Loss) income per share-diluted (US$) Quarterly sales are predominantly influenced by the number of ounces of gold sold and by the realized price per ounce. During the quarter ended December 31, 2012, the Company produced 16,204 ounces of gold and sold 12,570 ounces of gold, the difference being the partial payment of gold loan principal in the amount of 2,305 ounces and an increased holding of gold inventory at the end of December 2012. The final payment under the original gold loan is scheduled on May 31, 2013. The quarterly increase in net loss was due to capital restructure costs of US$4 million on the Company’s amendment of its convertible notes and gold loans. This was partially offset by higher sales and realized gold price in the second quarter compared to the first quarter. The Company continued to incrementally increase production quarter on quarter. During the quarter ended December 31, 2012 tonnage milled increased to 120,257 tonnes from 74,647 tonnes in the same period of 2011 (six months ended December 31, 2012 and 2011 – 216,446 tonnes and 149,621 tonnes respectively) with plans to produce at 1,400 tonnes per day from Phuoc Son from July 2013 onwards. 5 Management Discussion & Analysis December 31, 2012 Summary of Operations 3 months 3 months 6 months 6 months US$ Dec 31, 2012 Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 Sales Mine operating costs Costs of sales Royalty expense Environmental fees - - Depreciation and amortization Earnings from mine operations Gold produced (oz) Gold sold (oz) Ore milled (tonnes) Grade (g/t Au) Cash operating cost per ounce sold (US$) All-in costs(1) (1) All-in costs includes all cash operating costs including corporate administration and sales based taxes. It includes an annualized estimate of sustaining capital and exploration expenditure. It excludes corporate income tax. Sales During the three months ended December 31, 2012, revenue decreased to US$21.5 million compared with US$28.8 million in the same period of 2011. Gold sales were 12,570 ounces (17,000 ounces in the same period of 2011) at an average realized price per ounce of US$1,714 ($1,692 average price per ounce in the same period of 2011). The decrease in ounces sold year-on-year is due to lower grade attributable to the Phuoc Son Mine which decreased to 4.81 g/t Au compared with 13.51 g/t Au in the same period of 2011. Cost of Sales Cost of sales decreased to US$8.3 million from US$10 million in the same quarter of 2011. Cost of sales increased as a percentage of sales primarily due to the grade reduction at Phuoc Son. Costs per tonne have reduced at both Bong Mieu and Phuoc Son. Royalty Expenses Royalty expenses decreased to US$2.8 million from US$3.9 million in the same quarter of 2011 due to decreased sales in the respective periods. Environmental Fees Environmental fees amounted to US$0.9 million in the quarter ended December 31, 2012. The fee was introduced in January 2012 and is based on volume of ore mined. Depreciation and Amortization Depreciation and amortization expense decreased to US$5.7 million from US$8.3 million in the same quarter of 2011 due to decreased ounces sold, as many of the mining assets are amortized on a unit-of-production basis. 6 Management Discussion & Analysis December 31, 2012 Results of Operations Phuoc Son Gold Project 3 months 3 months Change 3 months 6 months 6 months Change Financial Data (US$) Sept 30, 2012 Dec 31, 2012 (%) Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 (%) Gold sales 21 2 Cost of sales (9 ) 92 Royalties 29 ) Environment fees 30 - - - Depreciation and amortization ) ) Earnings from mine operations ) Operating Data Ore milled (tonnes) 38 79 Grade (g/t Au) 7 ) Mill recoveries (%) 93 95 3 93 94 93 1 Gold produced (oz) 53 ) Realized gold price (US$) 4 - Cash operating cost per ounce sold (US$) ) 75 Total site costs (US$)(1) ) 55 Ounces sold (oz) 17 ) Costs per Tonne Milled (US$) Cost of sales (IFRS) (9 ) 92 Inventory adjustment n/a ) n/a Total costs of ore produced 28 79 Mining ) 27 Processing (8 ) ) Mine Overheads 3 (5 ) Total cost per tonne of ore (8 ) - (1)Total site costs includes all cash operating costs including site administration and sales based taxes. It includes an annualized estimate of sustaining capital and exploration expenditure. It excludes corporate administration and income tax. Production and Operating Statistical Results Phuoc Son Process Plant The plant milled 82,176 tonnes at 4.81 g/t Au, with 95 percent gold recovery. 95 percent of the 12,083 ounces produced were from Bai Go. The 53 percent increase in gold production compared to the previous quarter is due to the 38 percent increase in tonnage milled, 2 percent increase in recovery and slight increase in feed grade. The two Knelson gold concentrators were reconfigured to run in parallel in early December, thus maximizing gold recovery by gravity. The plant demonstrated capability to process more than 1,100 tonnes per day on December 7, 2012 and 1,200 tonnes per day on December 29, 2012. Record monthly gold recovery of 95.5 percent and mill throughput of 28,945 tonnes were achieved in November and December, respectively. The engineering design for the regrind circuit project was completed in the quarter and implementation is ongoing. A security review was conducted by Gladston & Wunderlich, which improved the security team’s knowledge for potential theft from within the plant. Eight new contract security guards were deployed to effectively cover the newly identified high-risk areas. Bai Dat Total ore milled is 3,869 tonnes at 5.05 g/t Au. Total development advance is 19 meters. Bai Dat decline to Level 7 was suspended in favor of exploration drilling at Level 6. Ground support and stabilization activities are still ongoing in two areas of the mine. The support installations are consistent with recommendations of the geotechnical consultant. 7 Management Discussion & Analysis December 31, 2012 Bai Go Total ore milled is 78,307 tonnes at 4.80 g/t Au. This is a 61 percent increase in tonnage and 5 percent increase in grade compared to the previous quarter. Total development advance is 250 meters, a 52 percent increase compared to the previous quarter. Record monthly ore mined of 31,110 tonnes was achieved in December 2012. Orders were placed for three trucks and two personnel carriers to cater for planned production expansion in fiscal year 2014. Phuoc Son General Issues affecting the operation (low machine availability due to equipment breakdown) of both mines are the same and are being addressed by management. Active recruitment of highly skilled expatriate maintenance personnel is ongoing to resolve low mobile equipment availability. There has been a marked decrease in local people trespassing into the Tailings Dam areas. Local residents created a roadblock on the access road to mine site on December 4, 2012 that lasted for 25 hours and affected operations. The cause was not related to the Company and dialogue with the local hamlet leaders was initiated to prevent recurrence. An audit by the General Department of Customs of Ministry of Finance is ongoing, with no reported findings to date. Outlook to June 30, 2013 § Commence cemented aggregate fill program at Bai Go to increase overall mine efficiency. § Review cost structures to ensure overall cost per ounce remains low. § Work with local and central Government in reducing royalty and tax rates in line with other Vietnamese enterprises. § Make plant and mining modifications to enable processing at 1,400 tonnes per day form July onwards. 8 Management Discussion & Analysis December 31, 2012 Results of Operations Bong Mieu Gold Project 3 months 3 months Change 3 months 6 months 6 months Change Financial Data (US$) Sept 30, 2012 Dec 31, 2012 (%) Dec 31, 2011 Dec 31, 2012 Dec 31, 2011 (%) Gold sales (7
